IN THE SUPREME COURT OF THE STATE OF NEVADA


SHERIFF JOSEPH LOMBARDO, ON                            No. 84622
BEHALF OF LAS VEGAS
METROPOLITAN POLICE
DEPARTMENT; AND THE STATE OF                               FILED
NEVADA,
                  Appellants,                              MAY 1 3 2022
             vs.                                        ELIZABETH A. BROWN
                                                      CLERK9F SUPREME COURT
MATEO JESUS FACIO,
                                                      BY   n
                  Res • ondent.                             DEPUTY CLERK fl



                     ORDER DISMISSING APPEAL

            This is an appeal from an order remanding respondent to the
custody of the Clark County Detention Center. Eighth Judicial District
Court, Clark County; Jacqueline M. Bluth, Judge.
            Respondent has moved to dismiss the appeal for lack of
jurisdiction contending that there is no statute or court rule that provides
for an appeal from an order remanding a defendant from the custody of the
Nevada state Department of Corrections to the county detention center.
Appellant Sheriff Joseph Lombardo, on behalf of the Las Vegas
Metropolitan Police Department opposes the motion and argues that
without this appeal, he will have no remedy to object to the transportation
of respondent to his custody. This court has jurisdiction to consider an
appeal only when the appeal is authorized by statute or court rule. Taylor
Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). No court
rule or statute provides for an appeal from the challenged order.
            This court acknowledges that Sheriff Lombardo recently filed a
petition for an extraordinary writ in this court challenging the same order.
In that petition Sheriff Lombardo argued that he had no adequate legal
remedy thereby warranting an extraordinary remedy. This court exercised


                                                                          1521to
                 its discretion and declined to entertain the petition for extraordinary writ
                 relief.    Las Vegas Metro. Police Dep't v. Dist. Ct. (State), Docket No. 84459
                 (Order Denying Petition, April 1, 2022). This does not give the court
                 jurisdiction over this direct appeal.
                                Accordingly, we grant the motion and
                                ORDER this appeal DISMISSED.




                                                       Silver
                                                             /4.1Z4,0
                                                             1                         J.

                                                                       .

                                                                                   ,   J.
                                                       Cadish


                                                                                   ,   J.




                 cc:       Hon. Jacqueline M. Bluth, District Judge
                           Chief Judge, The Eighth Judicial District Court
                           Hon. James M. Bixler, Senior Judge
                           Attorney General/Carson City
                           Clark County District Attorney
                           Marquis Aurbach Coifing
                           Special Public Defender
                           Eighth District Court Clerk




SUPREME COURT
     OF
    NEVADA

(C” 1947A 410.
                                                         2